                                  Case 5:21-cv-00249 Document 1-1 Filed 03/11/21 Page 1 of 2
JS 44 (Rev. 10/20)                                                    CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM)
I. (a) PLAINTIFFS                                                                                       DEFENDANTS

         Comfort Country Store Inc                                                                      Crum & Forster Indemnity Company

 (b)     County of Residence of First Listed Plaintiff                                                  County of Residence of First Listed Defendant Middlesex County,                     New
                          (EXCEPTIN U.S. PLAINTIFF CASES)                                                                    ( IN U.S. PLAINTIFF CASES ONLY)
                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                THE TRACT OF LAND INVOLVED.

 (C) Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (IfKnown)
      Cristobal M. Galindo & Joe Gibson                                                             BRIAN S. MARTIN
      4151 Southwest Freeway, Suite 602                                                             State Bar No. 13055350
      Houston. Texas 77027                                                                          E-Mail: bnnartinathombsoncoe.com
II. BASIS OF JURISDICTION (Place an "X"in One Box Only)                                    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X"in One Boxfor Plaintiff
                                                                                                   ( For Diversity Cases Only)                                   and One Boxfor Defendant)
E1     U.S. Government           El3 Federal Question                                                                       PTF          DEF                                       PTF     DEF
         Plaintiff                     (US. Government Not a Party)                            Citizen of This State             E1 E 1        Incorporated or Principal Place     El 4 El4
                                                                                                                                                 of Business In This State

E2     U.S. Government           E4       Diversity                                            Citizen of Another State          El 2   El 2   Incorporated and Principal Place    05        x5
                                                                                                                                                                                            111
         Defendant                         ( Indicate Citizenship ofPar es in Item III)                                                          of Business In Another State

                                                                                               Citizen or Subject of a           111 3 0 3     Foreign Nation                      El 6     ❑6
                                                                                                 Foreign Country
IV. NATURE OF SUIT (Place an "X"in One Box Only)                                                                                   Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                           TORTS                               FORFEITURE/PENALTY             BANKRUPTCY                OTHER STATUTES
                                                                                                                        _
x 110 Insurance                  _PERSONAL INJURY                PERSONAL INJURY         625 Drug Related Seizure       — 422 Appeal 28 USC 158 ]       375 False Claims Act
_ 120 Marine                     _ 310 Airplane               MI 365 Personal Injury -        of Property 21 USC 881         423 Withdrawal             376 Qui Tam (31 USC
_ 130 Miller Act                 _ 315 Airplane Product               Product Liability  690 Other                               28 USC 157           _     3729(a))
   140 Negotiable Instrument            Liability             M 367 Health Care/                                                                        400 State Reapportionment
   150 Recovery of Overpayment     320 Assault, Libel &             Pharmaceutical                                          PROPERTY RIGHTS             410 Antitrust
_     & Enforcement of Judgment         Slander                     Personal Injury                                     _ 820 Copyrights              — 430 Banks and Banking
_ 151 Medicare Act                 330 Federal Employers'           Product Liability                                   _ 830 Patent                  _ 450 Commerce
   152 Recovery of Defaulted            Liability             ❑ 368 Asbestos Personal                                   ____ 835 Patent - Abbreviated _ 460 Deportation
       Student Loans             j340 Marine                         Injury Product                                              New Drug Application   470 Racketeer Influenced and
      (Excludes Veterans)          345 Marine Product                 Liability                                              840 Trademark            —     Corrupt Organizations
MI 153 Recovery of Overpayment          Liability             _PERSONAL PROPERTY                   LABOR                     880 Defend Trade Secrets   480 Consumer Credit
      of Veteran's Benefits      j350 Motor Vehicle           _ 370 Other Fraud                   710
                                                                                             Fair Labor Standards                Act of 2016               (15 USC 1681 or 1692)
M 160 Stockholders' Suits          355 Motor Vehicle             371 Truth in Lending         Act                                                     E 485 Telephone Consumer
M 190 Other Contract
_
                                       Product Liability    •380 Other Personal          720 Labor/Management                 SOCIAL SECURITY               Protection Act
— 195 Contract Product Liability   360 Other Personal               Property Damage           Relations                      861 HIA (1395f0          ] 490 Cable/Sat TV
   196 Franchise                       Injury                 ❑ 385 Property Damage ]    740 Railway Labor Act          M 862 Black Lung (923)          850 Securities/Commodities/
                                   362 Personal Injury -             Product Liability   751 Family and Medical         MI 863 DIWC/DIWW (405(g))           Exchange

L      REAL PROPERTY
                                       Medical Malpractice
                                     CIVIL RIGHTS              PRISONER PETITIONS
                                                                                              Leave Act
                                                                                         790 Other Labor Litigation
                                                                                                                        III 864 SSID Title XVI
                                                                                                                        II 865 RSI(405(g))
                                                                                                                                                        890 Other Statutory Actions
                                                                                                                                                        891 Agricultural Acts
   210 Land Condemnation
M 220 Foreclosure
   230 Rent Lease & Ejectment ]
                                 J 440 Other Civil Rights
                                 ❑ 441 Voting
                                   442 Employment
                                                               d Habeas Corpus:
                                                                 463 Alien Detainee
                                                                 510 Motions to Vacate
                                                                                         791 Employee Retirement
                                                                                             Income Security Act             FEDERAL TAX SUITS
                                                                                                                        ❑ 870 Taxes(U.S. Plaintiff
                                                                                                                                                        893 Environmental Matters
                                                                                                                                                        895 Freedom of Information
                                                                                                                                                            Act
_ 240 Torts to Land                443 Housing/                      Sentence                                                    or Defendant)        ] 896 Arbitration
   245 Tort Product Liability          Accommodations         ❑ 530 General                                             M 871 IRS—Third Party           899 Administrative Procedure
MI 290 All Other Real Property     445 Amer. w/Disabilities -    535 Death Penalty            I MMIGRATION                        26 USC 7609               Act/Review or Appeal of
                                       Employment             _ Other:                  ]462 Naturalization Application                                     Agency Decision
                                   446 Amer. w/Disabilities - _ 540 Mandamus & Other     465 Other Immigration                                          950 Constitutionality of
                                       Other                  — 550 Civil Rights             Actions                                                        State Statutes
                                   448 Education              _ 555 Prison Condition
                                                              __ 560 Civil Detainee -
                                                                     Conditions of
                                                                     Confinement
V. ORIGIN (Place an "X"in One Box Only)
Ell    Original      z2 Removed from
                                                    0          Remanded from              04 Reinstated or 0 5 Transferred from 06                   Multidistrict        08      Multidistrict
       Proceeding       State Court                            Appellate Court                Reopened                   Another District            Litigation -                 Litigation -
                                                                                                                         (specift)                   Transfer                     Direct File
                                    Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictional statutes unless diversity):
                                    28 U.S.C. §§ 1332(a)
VI. CAUSE OF ACTION                  Brief description of cause:
                                     I nsurance contract dispute

VII. REQUESTED IN                   111    CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:                            UNDER RULE 23, F.R.Cv.P.                                                                         JURY DEMAND:               ❑Yes        ENo
VIII. RELATED CASE(S)
                                       (See instructions):
      IF ANY                                                    JUDGE                                                                   DOCKET NUMBER

DATE                                                               SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

  RECEIPT #                  AMOUNT                                    APPLYING IFP                                      JUDGE                        MAG. JUDGE
                               Case 5:21-cv-00249 Document 1-1 Filed 03/11/21 Page 2 of 2



is 44 Reverse(Rev. 10/20)


                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                              Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
     only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
     the official, giving both name and title.
 (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
     time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time offiling.(NOTE: In land
     condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
 (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
     in this section "(see attachment)".

        Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
        in one of the boxes. Ifthere is more than one basis ofjurisdiction, precedence is given in the order shown below.
        United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
        United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
        Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
        to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
        precedence, and box 1 or 2 should be marked.
        Diversity of citizenship. (4)This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
        citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
        cases.)

III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
        section for each principal party.

IV.     Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
        that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.      Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. (1) Cases which originate in the United States district courts.
        Removed from State Court. (2)Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
        date.
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5)For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
        Section 1407.
        Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
        PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
        changes in statue.

VI.     Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
